The railway company, having furnished the archway to the express company for which appellee was using it, owed the duty to exercise ordinary care to keep the archway in a reasonably safe condition from obstacles. Railway Co. v. Beasley, 155 S.W. 183. And it is concluded that, under the circumstances of this case, the mere fact that the express company did not own the archway does not relieve it from the duty of exercising ordinary care to furnish appellee a reasonably safe place to work. The express company regularly used and occupied the archway as a place for the conduct of its business. Therefore it is thought that the first, second, and fourth assignments of error should be overruled.
The third assignment predicates error in the sixth paragraph of the court's charge, in so far as it refers to the leaky gutter. The objection made is that there is no evidence that any leak from the gutter caused the ice upon which appellee slipped. It is believed that, in the respect mentioned, an issue for the jury is raised by the evidence. It must be regarded as a fact that there was a spot of frozen water at the time, for both appellee and the appellants' witness Newell testified there was. Appellee located the ice he fell upon within the archway, about four or five feet from the west wall, and four or five feet back of the column of the northwest entrance of the archway, which would be practically south within the archway, between seven and eight feet from the gutter under the eaves of the roof. The witness Newell located the ice outside the archway, about three feet from the eaves. The precise location of the ice was therefore a matter much in conflict. But taking the location of the ice as fixed by appellee, between seven and eight feet within the archway, such fact could not be regarded, it is thought, as necessarily so conclusive as to not be open to reasonable difference of opinion that it did not come, in the first instance, from a leak in the gutter. It was shown that the archway was open on the north, and the gutter under the eaves was between 12 and 14 feet in height from the floor. Appellee says, and it does not appear to the contrary, that a north wind was blowing hard, which inferably was from 4 o'clock in the afternoon, when the weather changed to cold and freezing. It was further shown that the sleet and rain that had fallen on the 3d before had begun in the early afternoon to thaw and run on the roof. In the view of all these circumstances, and there being no other evidence tending to account for the presence of frozen water on the floor, the jury, as within their province, might reasonably infer that the sleet melted and ran into the gutter, leaked from the gutter, and was blown by the wind to the distance of seven or eight feet on the floor in the archway, and there, by reason of the freezing weather, formed into ice. The slight slope in the floor might or might not be considered by the jury as a sufficient condition to exclude the idea that water would remain at the placed fixed by appellee. Appellee testified that on the next morning the gutter there was leaking. And in the absence, as here, of evidence showing an inspection of the gutter and its good condition and quality, the jury might fairly infer that the leaky condition of the gutter existed the afternoon before.
It is not thought that the court erred in refusing the special charge made the basis of the fifth assignment of error; and it is overruled.
The remaining assignments of error, which are here disposed of together, are to the effect that there is failure of proof that appellee's injury was caused by any negligence on the part of the appellants. The maintenance of the archway, with gutters under the eaves to carry off the water from the roof of the building, was a part of the permanent arrangement of the building. And it is thought that the circumstances shown warranted the jury in inferring as a fact that, owing to a defect in the gutter, water from the roof got on the floor of the archway and, by reason of the cold weather, *Page 498 
was there formed into ice, thereby exposing appellee to danger of slipping and injuring himself. The place where the ice was located was where appellee was required to go in the regular and customary performance of his duties. The evidence would warrant the jury in finding that the appellee did not know, and by reason of the inadequate lighting of the archway did not observe, that the ice was on the floor. Therefore it may be said that the element of cold weather, combined with the fact of a leaky gutter, caused the accumulation of the ice on the floor under the archway, and that the existence of the ice there was an obstruction creating a danger to appellee in the performance of his duties, and which obstruction was not, by reason of inadequate light, observed by appellee. While the element of cold weather was beyond the control of appellants, the injury did not result solely from the operation of this nonresponsible agency. And to discharge the obligation of making the place of work reasonably safe involved, within the terms of the law, the use of reasonable care to guard against so much of the danger as ordinary prudence would anticipate and ordinary effort avoid. According to the evidence, the weather began to change into cold and freezing, and the wind to blow hard from the north, at about 4 o'clock in the afternoon. At noon, it appears the sleet of several days before began to thaw and run. It might be inferred by the jury from these circumstances that appellants had reasonable notice that the weather elements were such as to require the use of reasonable care on the part of appellants to see to it that the gutter was in proper condition and reasonably free from defects to prevent water from the gutter getting into the archway and forming ice. It being the duty of appellants to exercise ordinary care to provide and keep a reasonably safe place in which to work, it could be inferred that appellants had notice of the defect in the gutter; it being a part of the original and permanent arrangement of the place. There does not appear any evidence respecting inspection of the gutter and its good condition at any time before the injury, or that the defect was sudden or not discoverable by ordinary inspection. The inadequacy of the lighting was, as the jury could say, known to appellants. The time within which the ice formed in the archway is a matter of inference from the evidence. At 3:50 p. m. there was no ice on the floor. At 4 o'clock it began to turn cold and freezing. At 7:30 o'clock appellee slipped on the ice. The ice, therefore, formed at some time between 4 and 7:30 o'clock. It appears that the agent of the railway was provided with salt for the purpose of melting ice on the platforms as it might occur, and that from 4 o'clock to the time of injury was within the business hours of the work for employés of appellants at the place, and the place was easily and conveniently accessible to observation of the agents. It is believed that, under all the circumstances, the sole question to be determined is whether the result produced by the negligence of appellants was one which might reasonably have been anticipated, and the question is one that the jury in their province must determine.
After a careful consideration of all the facts, we conclude that they are such that the minds of men may reasonably differ as to whether or not the appellants, owing the duty of providing a reasonably safe place in which to work, exercised ordinary care to discharge the duty owing appellee. Therefore it could not properly be held, we think, that no negligence, as a matter of law, was proven.
The judgment is affirmed.